Citation Nr: 1636188	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 31, 2015; and in excess of 50 percent from that date. 


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for PTSD effective August 20, 2010.  This appeal arises out of the Veteran's August 2012 disagreement with the 30 percent disability rating initially assigned for his now service-connected PTSD.  Subsequently, in a May 2015 rating decision, the RO granted an increased disability rating of 50 percent effective March 31, 2015.  


FINDINGS OF FACT

1.  Prior to July 28, 2011, the Veteran's PTSD was manifested by symptoms such as occasional nightmares and flashbacks with symptoms of panic attacks; insomnia (three to four hours of sleep per night) with multiple awakenings; intrusive thoughts, exaggerated startle response; hypervigilance; isolation; impaired recent and working memory; anger control problems; irritability; depression and related symptoms such as low energy and anhedonia; anxiety; auditory and visual hallucinations that occurred when nothing or no one was around; and inability to sustain social and work relationships.  However, his PTSD was not productive of total occupational and social impairment as the evidence showed he was working as a self-employed mechanic and was able to maintain familial relationships (married for 12 years).  

2.  As of July 28, 2011, the Veteran's PTSD has not been productive of more than occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; impairment of short-term memory; disturbances of motivation and mood (i.e., depression); difficulty in establishing and maintaining social relationships (although able to maintain work relationships and family role functioning); difficulty in adapting to stressful circumstances; anhedonia; intermittent inability to perform leisure pursuits; nightmares; intrusive thoughts; chronic sleep impairment; avoidance of stimuli associated with the trauma; anxiety; irritability; exaggerated startle response, and hypervigilance.  


CONCLUSIONS OF LAW

1.  Prior to July 28, 2011, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2015).

2.  As of July 28, 2011, the criteria for a disability rating of 50 percent, but no higher, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not argued otherwise and, to the extent he may have, as discussed in further detail below, the Board finds no error on VA's part.

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher evaluation for his PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  .

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a)

The current 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The evidence consists of private treatment records from the Veteran's treating psychiatrist from September 2010 through March 2015; and VA examinations from July 2011 and March 2015.  

The private treatment records show the Veteran was seen in September 2010 for a New Patient Assessment.  The psychiatrist submitted a report to VA in October 2010 of this evaluation.  The Veteran reported he had been married to his third wife for 12 years and was self-employed as a mechanic.  He related he served in the U.S. Air Force from 1965 to 1969 and was in Vietnam for 60 days in 1968.  The Veteran reported PTSD symptoms including nightmares one to two times per month with waking in panic and sweats and being unable to return to sleep; sleep impairment averaging three to four hours of sleep and waking multiple times per night; occasional flashbacks with reminders and panic attacks lasting a few minutes; intrusive thoughts; startling easy; hypervigilance (cannot tolerate anyone behind him); isolation (no socializing); impairment of recent and working memory; depression with low energy and little interest in things (anhedonia); easily angered and agitated; and auditory and visual hallucinations (two to five times per week, he hears his name called, cars drive up to his house, and footsteps within his house; daily sees shadows and images out of the corners of his eyes).  The psychiatrist diagnosed the Veteran to have PTSD and chronic major depression.  He assigned a GAF score of 40.  The psychiatrist stated that, because of his PTSD, the Veteran was unable to sustain social and work relationships.  The psychiatrist prescribed medication for the Veteran.  He also recommended the Veteran be seen every six weeks for medication monitoring and cognitive behavioral psychotherapy.  

However, the subsequent treatment records do not indicate the Veteran was seen for cognitive behavioral therapy, only medication management.  The Veteran was seen for follow up in January 2011 at which time he reported an increase in nightmares to two to three times per week but an improvement in his sleep impairment (increase to five to six hours a night), hallucinations (only reported auditory ones), and some of his symptoms of depression (reduction in intensity).  The psychiatrist continued the previous GAF score of 40.  

No additional treatment is seen except for medication refills until March 2015.  Records from this visit indicate the Veteran's symptoms of nightmares, panic attacks, flashback, night sweats and hallucinations occurring occasionally.  His anger, depression and short-term memory were noted to be the same.  Mental status examination was noted to be essentially normal except for a depressed and irritable mood and flat affect.  A GAF score of 45 was assigned.

On VA examination in July 2011, the Veteran reported his main problems were nightmares, sleep problems, memory loss and depression.  He reported being married for 12 years but that he lives separate from his wife only seeing her once a year.  He stated that this arrangement worked the best for them because that way they had no difficulties.  However, he reported having good relationships with his five siblings and five children.  Occupationally, the Veteran reported a history of working as a mechanic for 10 years after leaving the military and then working as a plumber for 30 years.  He reported having good relationships with his supervisors and coworkers and having no problems at work, except for some possible racial prejudice at his job as a mechanic.  Although he had not worked for 18 months, he related that was because of the recession rather than psychological problems.  He reported treatment with a private psychiatrist who prescribed him medications but denied being in psychotherapy over the past year.

As a result of the examination, the VA examiner diagnosed the Veteran to have PTSD related to the reported in-service traumatic event.  The examiner found that (1) the traumatic event was reexperienced by recurrent recollections of the event and nightmares (which he believed were basically of the event, although the Veteran has no memory for the event in his nightmare), and feeling as if the traumatic event were recurring; (2) there was persistent avoidance of the stimuli associated with the trauma as evidenced by efforts to avoid thinking about the trauma, avoiding activities that arouse the event, and a marked decrease in participation in activities; and (3) there was increased arousal as indicated by difficulty staying asleep, irritability, exaggerated startle response, and hypervigilance.  The examiner further stated that the psychosocial status was that the Veteran avoids socializing and contact with people.  The psychiatric symptoms caused occupational and social impairment as indicated by the following:   depressed mood, anxiety, and chronic sleep impairment.  The Veteran had difficulty in establishing and maintaining social relationships because he avoids them as much as possible although he was able to maintain family role functioning.  There was intermittent inability to perform leisure pursuits because he really does not have any leisure pursuits, but he had no difficulty in understanding complex commands.  The examiner assigned a GAF score of 68.

In March 2015, the Veteran underwent a Review PTSD examination.  The Veteran reported being married but separated from his third wife for the last five to six years.  He related that he was self-employed and had been working part-time for the last five or six years without problems on the job.  He reported treatment with a private psychiatrist who prescribes him medication.  He described having problems sleeping and nightmares about flying from which he wakes up in a sweat and jittery.  He related having intrusive thoughts throughout the day.  The examiner diagnosed the Veteran to have PTSD.  He remarked that the Veteran has symptoms of PTSD, though he did not think the symptoms are especially severe because he is actually working and seems to be adjusting, though he is certainly a loner and does not have much contact with anybody and likely has been difficult to get along with.  The examiner further stated he thinks the Veteran has some memory loss but this may be related to a long history of alcoholism.  Furthermore, the examiner believed the Veteran's depression was part of his PTSD syndrome.  On the symptoms checklist, the examiner checked that the Veteran has the following symptoms: depressed mood, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  As for the Veteran's social and occupational functioning, the examiner indicated the following best summarizes the Veteran's level of occupational and social impairment with regards to all mental diagnoses:  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A GAF score was not assigned as this examination was conducted using the DSM-5, which does not utilize the GAF scale.

The Veteran contends that the RO failed to consider all the evidence of record in rating his PTSD because the RO based its decision solely on the findings of the VA examination and failed to take into consideration his treating psychiatrist's treatment records.  Rather, he believes that his treating psychiatrist's records support a disability rating of 70 percent or 100 percent for his service-connected PTSD as this psychiatrist found his PTSD caused major impairment as evidenced by him assigning a GAF score of 40.  In support of this contention, the Veteran essentially argues that his treating psychiatrist's analysis of the severity of his PTSD should be given more probative weight than that of the VA examiner because (1) his treating psychiatrist has been treating him for one year and four months, conducted therapy with him, and has had a long and on-going clinical relationship with him (citing to a prior Board decision to support this proposition); and (2) the VA examination took only 30 to 35 minutes and, under the VA s "Best Practice Man for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations," the recommended time for an initial PTSD C&P Examination typically requires up to three hours to complete.  See August 29, 2012 Notice of Disagreement.  In a June 2015 statement, the Veteran essentially set forth the same arguments.  Consequently, the Veteran contends that his service-connected PTSD warrants a 70 percent disability rating or higher for the entire appeal period.

With regard to the Veteran's first argument that the RO failed to consider all the evidence, it is noted that, when an appeal is certified to the Board, it is required to conduct a de novo review of the Agency of Original Jurisdiction's decision.  38 U.S.C. § 7104(a); Boyer v. Derwinski, 1 Vet. App. 531, 534 (1991).  Consequently, the Board reviews the evidence in its totality without, to some extent, consideration as to how the RO interpreted such evidence.  Meaning the Board will look at all the evidence anew and, therefore, any error in the RO's failure to consider any evidence should be corrected by the Board's review.

After considering all the evidence of record, the Board finds that the evidence is sufficient to establish that an initial 70 percent disability rating, but no higher, is warranted for the Veteran's service-connected PTSD, but only until the July 28, 2011 VA examination as that examination clearly demonstrates an improvement in the Veteran's PTSD symptoms such that the criteria for a 70 percent disability rating are no longer met.  However, the Board finds that a 50 percent disability rating is warranted as of July 28, 2011, and for the remainder of the appeal period.  The Board notes that this represents an increase in the disability rating from July 28, 2011 until March 30, 2015, as during that period, the RO had initially rated his PTSD as 30 percent disabling.  However, it represents a denial of a disability rating higher than 50 percent from March 31, 2015 and thereafter.  As previously  mentioned, assigning ratings in this manner is a permissible practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 126.

70 Percent Rating

The Board finds that a 70 percent disability rating, but no higher, is warranted prior to July 28, 2011, because the private treatment records from September 2010 through January 2011 show the Veteran's PTSD symptoms were of significant severity to cause occupational and social functioning with deficiencies in most areas such as work and social (but not familial) relations, judgment, thinking, and/or mood.  

The Board notes, in considering the treatment records of the Veteran's private treating psychiatrist, that it is not giving these records greater probative weight over the VA examination because they are from his treating physician.  VA's benefits statutes and regulations do not provide any basis for the "treating physician rule," and, in fact, conflict with such a rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, when considering the October 2010 psychiatrist's report along with the treatment records provided, the Board finds the records to be adequate for purposes of rendering a decision as they reflect the psychiatrist reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions.  In that respect, the private treatment records are awarded the same probative weight as the VA examination report.  See 38 C.F.R. §§ 3.326, 4.2.  

Furthermore, as to the Veteran's argument that the Board should follow a prior Board decision granting greater probative weight to a treating physician's opinion as to the severity of PTSD, the Board initially notes that Board decisions are not precedential and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303; McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  In addition, the Board finds that the factual scenario in the present case is not consistent with the case submitted by the Veteran as, unlike in that decision, the evidence in the present case does not demonstrate that the Veteran's psychiatrist had conducted monthly therapy sessions and had a long and on-going clinical relationship with him at the time that treatment was provided as the records clearly demonstrate the onset of treatment was in September 2010.  Consequently, the Board declines to apply the reasoning in this other Board decision for accepting a treating physician's opinion of severity of PTSD over that of the VA examiner.  

The Veteran's private treatment records show his PTSD was manifested by symptoms such as occasional nightmares with night sweats and difficulty returning to sleep; occasional flashbacks when triggered by remembrances with symptoms of panic attacks; chronic sleep impairment (three to six hours of sleep per night) with multiple awakenings; intrusive thoughts; exaggerated startle response; hypervigilance; isolation; impaired recent and working memory; anger control issues; irritability; depression and related symptoms such as low energy and anhedonia; anxiety; auditory and visual hallucinations that occurred when nothing or no one was around; and inability to sustain social and work relationships.  

The Veteran's inability to sustain social and work relationships is a criterion for a 70 percent disability rating.  In addition, the Veteran's private psychiatrist noted that he felt depressed 100 percent of the time with low energy and little interest in things.  Although this clearly indicates his depression was continuous, it is not so clear that it affected his ability to function independently, appropriately and effectively.  However, given his total isolation, his severe short-term and working memory impairments, and his anger, sadness and fear that the psychiatrist appears to relate to his depression, the Board will give the benefit of the doubt and find that the Veteran's depression did affect his ability to function independently, appropriately and/or effectively.  Thus, it finds that this 70 percent criterion is also met.  

In addition, the Veteran reported he had both auditory and visual hallucinations that his private psychiatrist did not indicate were related to any other diagnosis but his PTSD.  The Board acknowledges that persistent hallucinations are a criterion for a 100 percent disability rating.  However, as previously indicated, the symptoms listed in the rating criteria are meant as examples of the types and degree of the symptoms or their effects.  Although a 100 percent criterion, the Board finds that this symptoms does not cause total occupational and social impairment because the Veteran reported that his hallucinations happen when he is alone at home.  Consequently, these hallucinations do not appear to impact his ability to work or his ability to function in a social setting, nor has he reported any such impact.  Thus, the Board does not find that his hallucinations warrant assignment of a 100 percent disability rating.  However, they do help to support the finding that the Veteran's disability picture is consistent with a 70 percent disability rating.

Furthermore, the Veteran's psychiatrist assigned a GAF score of 40, which is indicative of a major impairment.  The GAF Scale sets forth that scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Clearly the evidence does not demonstrate impairment in reality testing or communications.  However, as just discussed, the evidence shows occupational and social impairment with deficiencies in most areas including work and social relations, judgment, thinking and/or mood.  This is consistent with the second prong showing major impairment in several areas, except the evidence here shows the Veteran was able to work and, although avoiding friends, he does not indicate having problems with family relations.  Thus, the GAF score assigned is consistent with the 70 percent disability rating assigned by the Board.

However, the Board finds that the evidence fails to demonstrate that the Veteran's PTSD was productive of total occupational and social impairment.  The evidence shows that he was working as a self-employed mechanic and was able to maintain family relationships.  Furthermore, there was no evidence that the Veteran had impairment in thought processes or communication, grossly inappropriate behaviors, persistent homicidal or suicidal ideations with plan and/or intent, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for such things as his own name, names of close relatives, or his occupation, or other symptoms of similar severity or effect indicative of total occupational and social impairment.  Consequently, the Board finds that a 100 percent disability rating was not warranted.  

50 Percent Rating

As of the July 28, 2011 VA examination, however, the Board finds that the evidence demonstrates an improvement in the Veteran's PTSD symptoms such that a reduction in the disability rating to 50 percent is warranted.  

Initially, the Board notes that the Veteran has set forth in support of his argument for a higher disability rating that the July 2011 VA examination took only 30 to 35 minutes and, under the VA's "Best Practice Manual for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations," the recommended time for an initial PTSD C&P Examination typically requires up to three hours to complete.  It is unclear the exact reason the Veteran set forth this statement.  The Board acknowledges that, at the very least, it appears he was trying to lessen the probative value of the VA examination.  

After reviewing the VA examination report, however, the Board does not agree that the VA examination is inadequate merely because it may not have taken three hours to complete.  As the Veteran acknowledged, the three hours is a recommended time for the examination.  Thus, it is a guideline.  That does not mean that an examination that takes less time is necessarily inadequate.  Rather, in determining a VA examination's adequacy, the Board looks at the content of the examination report and considers whether it reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See 38 C.F.R. § 4.2.  The Board finds the examination report and findings to be thorough and complete concerning the Veteran's PTSD.  Therefore, the Board finds the examination report and findings are sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

At the July 2011 VA examination, the Veteran's PTSD symptoms consisted of  nightmares, flashbacks, chronic sleep impairment, short-term memory loss, depression, anxiety, flattened affect, persistent avoidance of stimuli relating to the trauma, marked decrease in participation in activities, irritability, exaggerated startle response, hypervigilance, isolation and anhedonia.  The Veteran reported being separated from his spouse and seeing her only once a year but having close relationships with his siblings and children.  Socially, he reported no friends and avoiding socializing or contact with other people.  Occupationally, the Veteran reported a long work history with good relationships with supervisors and coworkers and no problems at work.  Although not working at the time of the examination, he denied it was due to his mental health problems.

The examiner assigned a GAF score of 68.  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  The Board notes that the GAF score of 68, which is indicative of mild symptoms, would be most consistent with the criteria for a 30 percent disability rating, which is what the RO assigned.  

However, the Board finds that most of the Veteran's symptoms found on examination are consistent with the criteria for a 50 percent disability rating.  Specifically, the examiner found the Veteran's PTSD was productive of flattened affect; impairment of short-term memory; disturbances of motivation and mood (i.e., depression and anxiety); and difficulty in establishing and maintaining social relationships (although he was able to maintain work relationships and family role functioning).  These symptoms are specific criteria for a 50 percent disability rating.   When considered along with his symptoms of anhedonia; intermittent inability to perform leisure pursuits; nightmares; intrusive thoughts; flashbacks, chronic sleep impairment; avoidance of stimuli associated with the trauma; anxiety; irritability; exaggerated startle response, and hypervigilance, the Board finds that the Veteran's disability picture is consistent with the rating criteria for a 50 percent disability rating.

A higher disability rating is not warranted, however, because the evidence does not demonstrate that the Veteran's disability picture is consistent with occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  Rather, this evidence shows the Veteran is only deficient in non-family social relations and mood.  Furthermore, his symptoms are not consistent with the types and severity of those listed in the criteria for a higher disability rating.  For example, the previous evidence showed the Veteran report hallucinations.  However, he failed to report any such symptom at the VA examination.  Furthermore, his depressive symptoms were noted to be very severe, including his short-term memory loss, at the initial evaluation in September 2010.  However, at the time of the VA examination, the Veteran's depression appears to have been somewhat of an afterthought (not reported initially by the Veteran as one of his main concerns), and he was only noted to have mild memory problems.   Finally, there was no indication that Veteran had symptoms consistent with the severity of  those listed in the 70 percent criteria such as suicidal ideation, obsessive rituals, impairments in speech, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), or inability to establish and maintain effective relationships.  Thus, the Board finds that the evidence fails to establish the criteria for a higher disability rating are met.

Furthermore, the Board finds that the evidence subsequent to July 28, 2011 demonstrates that a 50 percent disability rating, but no higher, is warranted for the remainder of the appeal period.  The March 2015 medical evidence, to include the private treatment records and the VA examination report, fails to demonstrate that a higher disability rating is warranted for the same reasons as just set forth.  Rather these records continue to show the Veteran's PTSD improved since his initial period of treatment prior to the July 2011 VA examination.  The Board acknowledges that the March 2015 private treatment note indicates the Veteran reported continuing to have occasional visual (but not auditory) hallucinations.  However, previously, it was auditory, rather than visual, hallucinations that were predominant.  Furthermore, he previously reported that he was having visual hallucinations daily, and now he is having them only occasionally.  Significantly, the Veteran did not report having any such hallucinations at the VA examination conducted less than a month later.  Thus, although he reported still having visual hallucinations to his private psychiatrist, they clearly are much less in intensity and frequency than they previously were such that they do not support even a 70 percent disability rating as they did previously.  Furthermore, although this treatment note indicates the Veteran's short-term memory impairment remained the same, the VA examination conducted less than a month later failed to demonstrate such impairment.  Rather, the VA examiner found the Veteran to have only a mild memory loss.  

The Board acknowledges that the private psychiatrist assigned a GAF score of 45, which still indicates a major impairment in the Veteran's occupational and social functioning on the GAF Scale.  Given the improvement in the frequency of the Veteran's report of his PTSD symptoms and the lack of objective symptoms (only noted flat affect and depressed mood), the Board finds that there is insufficient evidence to support this GAF score such that it is not a reliable indication of the level of the Veteran's occupational and social impairment caused by his PTSD.  Thus, the Board does not find the GAF score of 45 to be probative evidence of the severity of the Veteran's PTSD at that time.   Furthermore, the March 2015 VA examiner did not find the Veteran's PTSD symptoms to be of such severity stating: "I do not think the symptoms are especially severe because he is actually working and seems to be adjusting, though he is certainly a loner and does not have much contact with anybody and likely has been difficult to get along with."  This evidence further supports a finding that the GAF score of 45 is not a reliable indicator of the severity of the Veteran's PTSD.

The Board also acknowledges that the March 2015 VA examiner checked "Suicidal ideation" on the symptoms checklist.  However, this single mention on the March 2015 VA examination report of suicidal ideation is insufficient to establish that the frequency, severity and duration of this symptom warrants a 70 percent disability rating.  

For the foregoing reasons, the Board finds that the evidence establishes that a disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD prior to July 28, 2011; and that a 50 percent disability rating, but no higher, is warranted thereafter.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Other Considerations

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's PTSD has not required frequent inpatient care or caused marked industrial impairment beyond that addressed in the schedular rating.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Finally, claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not contended and the evidence does not show that the Veteran has been unable to work due to his PTSD at any time during the appeal.  Here, the record reflects difficulty with employment.  The Veteran has indicated that he was not working for some period, and he is currently working only part-time.  However, he has not suggested and the evidence does not show that his employment was reduced to the level of non-gainful or merely marginal employment due to his PTSD.  

The Veteran reported in September 2010 that he was self-employed as a mechanic.  In July 2011 he reported that he had not worked for 18 months due to the recession, not psychological problems.  He reported having good relationships with his supervisors and coworkers and having no problems at work.  In March 2015 he reported working part-time without problems on the job.  Given that the Veteran's has been employed without problems related to his psychiatric disability throughout most of the appeal, and the period where he was unemployed he attributed to the recession as opposed to psychiatric symptomatology, the issue of TDIU will not be further considered.



ORDER

Prior to July 28, 2011, entitlement to an initial increased rating of 70 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.

From July 28, 2011, entitlement to an initial increased rating of 50 percent is granted for service-connected PTSD, subject to controlling regulations governing the payment of monetary benefits.

From July 28, 2011, entitlement to an initial increased rating in excess of 50 percent for service-connected PTSD is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


